Citation Nr: 1015889	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, 
currently evaluated as noncompensably disabling.

2.  Evaluation of tinnitus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for residuals of left 
shoulder injury.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for right eye injury 
(claimed as residual of shrapnel wound).

6.  Entitlement to service connection for pinched nerve.

7.  Entitlement to service connection for left heel bone 
spur.

8.  Entitlement to service connection for heart attack.

9.  Entitlement to service connection for stroke.

10.  Entitlement to service connection for multiple 
sclerosis.

11.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), schizoaffective disorder, dementia, and 
psychotic disorder.

12.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1976 to March 
1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the appellant testified before a 
Decision Review Officer.  A copy of the transcripts are 
associated with the claims folder.

VA Forms 9 reflects that theappellant sought a hearing before 
a member of the Board at the local RO office.  However, he 
later withdrew his request in April 2008.
The issues of entitlement to service connection for residuals 
of left shoulder injury, multiple sclerosis, and an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), schizoaffective disorder, dementia, and 
psychotic disorder are addressed in the REMAND portion of the 
decision below; and these issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested, at 
worst, by Leve II hearing loss in the right and left ear.

2.  Service-connected (bilateral) tinnitus is assigned a 10 
percent rating, the maximum schedular rating authorized under 
Diagnostic Code 6260.

3.  Back disability is not attributable to service, and 
arthritis is not shown during the initial post-separation 
year.

4.  A right eye injury was not incurred in service; a right 
eye disability, to glaucoma, blurred vision, and diplopia, 
was not manifest in service and is not attributable to 
service.

5.  Pinched nerve, or lumbar radiculopathy, is not 
attributable to service.

6.  Left heel bone spur is not shown.

7.  Heart attack is not attributable to service, and 
cardiovascular disease is not shown during the initial post-
separation year.

8.  Stroke (brain infarcts) is not attributable to service, 
and cardiovascular disease to include hypertension is not 
shown during the initial post-separation year.

9.  The appellant is not competent to manage his own funds 
without limitation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2009).

2.  The claim for a disability evaluation greater than the 
currently assigned 10 percent for tinnitus is without legal 
merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2009); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  A back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  A right eye disability, to include glaucoma, blurred 
vision, and diplopia, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).

5.  A pinched nerve, or lumbar radiculopathy, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Left heel bone spur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).

7.  Heart attack, or disability of the cardiovascular system, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).
8.  Stroke, or cardiovascular disease to include 
hypertension, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9.  The appellant is not competent for the purpose of 
receiving direct payment of his VA benefits.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.353 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim; (2) VA will seek to provide; and 
(3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  
Notice should be provided at the time that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 
(2004).

The elements of a service-connection claim include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, VA satisfied its VCAA duty to notify by way of letters 
sent to the appellant dated May 2004 (left shoulder and 
back), March 2006 (hearing disability, bone spur of left 
foot, pinched nerve, and right eye disorder), April 2006 
(stroke and heart attack), August 2006 (hearing, bone spur of 
left foot, pinched nerve, eye operation, stroke, and heart 
attack), and October 2007 (multiple sclerosis).  The letters 
fully addressed all notice elements and were sent prior to 
the initial RO decisions.  The notice letters provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing the claim.  Moreover, the letter 
informed the appellant of the type of information and 
evidence required to establish a disability rating and 
effective date.

VA sent to the appellant a VCAA notice letter dated April 
2008 on the issue of multiple sclerosis that addressed all 
elements of this claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and 
private treatment records have been associated with the 
claims folder along with records from the Social Security 
Administration.  VA afforded the appellant an opportunity to 
appear for a hearing.  The appellant testified before a DRO 
twice and a copy of each transcript is associated with the 
claims folder.  Additionally, VA afforded the appellant back 
and auditory examinations.  The Board notes these 
examinations are adequate as they reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, a diagnosis, and an opinion-when such 
would not require resort to speculation-supported by a 
medical rationale.  The adequacy of the examinations has not 
been challenged by either the appellant or his 
representative.

For the remainder of the claims addressed in this decision, a 
VA examination is not necessary.  An eye examination is not 
necessary because there is no evidence of an eye injury in 
service, including shrapnel injury to the right eye as 
claimed by the appellant, and there is no indication that any 
post service eye problems are related to service or an 
incident of service.  A nerves examination is not necessary 
because there is no evidence of a nerve injury in service or 
complaint of numbness, tingling, or sciatic-type pain of the 
lower extremities in service; also there is no indication 
that any current medical findings for lumbar radiculopathy 
are related to service or an incident of service.  A foot 
examination is not necessary because there is no evidence of 
any foot injury or disorder in service, to include left heel 
spur, and there is no indication that left heel spur 
currently exists.  A cardiovascular examination is not 
necessary because, while the appellant reporting that he had 
a heart murmur in service, the presence of an abnormal heart 
murmur was not identified on separation examination, and 
there is no evidence of cardiovascular disease in service or 
within one year after service.  At service separation, the 
appellant denied having pain or pressure in the chest, 
palpitations or pounding heart, and high or low blood 
pressure.  Service separation examination showed normal 
cardiovascular system.  Also, there is no indication that the 
appellant's cardiovascular problems, shown many years after 
service discharge, are related to service.  Accordingly, 
although the threshold is low when considering whether there 
is an indication that a disability or persistent or recurring 
symptoms of a disability may be associated with a veteran's 
period of service, VA examination is not required when the 
record contains no competent evidence that the veteran has 
persistent or recurrent symptoms of disease and where the 
record contains no indication that those symptoms may be 
associated with his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Hearing Loss Disability

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, Diagnostic 
Code 6100, regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  Further, the 
amended regulations included additional provisions that 
pertained to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a pure tone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86(a), (b).  The appellant filed his claim in 2006 and only 
the amended regulations are applicable to his claim.

On the authorized VA audiological evaluation in July 2004, 
pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
25
40
40
45
Left
30
35
40
45

The average puretone decibel loss was 38 in the right ear and 
38 in the left ear. Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 86 
percent in the left ear.  The diagnosis was bilateral mild 
sensorineural hearing loss.

VA treatment records dated August and November 2007 reflect 
that hearing evaluation was attempted but results were 
inconsistent and unreliable.  It was noted that the best 
estimate of the appellant's hearing was "within normal 
limits."

An April 2008 VA audiology examination reflects pure tone 
thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
15
10
10
15
Left
15
0
15
20

The average puretone decibel loss was 13 bilaterally.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  The 
diagnosis was that hearing was within normal limits 
bilaterally.

At worst, speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 86 in the left 
ear. The average decibel loss was 38 for the right and left 
ear.  Applying 38 C.F.R. § 4.85, Table VI to the October 2006 
results, the appellant has a numeric designation of II for 
his right ear and II for his left ear. Application of 38 
C.F.R. § 4.85, Table VII results in a finding that a 0 
percent disability evaluation for the service-connected 
bilateral hearing loss is warranted.  The recent April 2008 
findings similarly correspond to a noncompensable rating.  

The pure tone thresholds for October 2006 and April 2008 do 
not reflect an exceptional pattern of hearing loss as 
contemplated by 38 C.F.R. § 4.86(a) because the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; 
and, as such, that provision is inapplicable.  Additionally, 
an exceptional pattern of hearing loss as contemplated by 
38 C.F.R. § 4.86(b) is not shown as the documented puretone 
threshold for the appellant are not 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, 
neither Table VI or Table VIa is applicable.  38 C.F.R. § 
4.86(b).

To the extent that the appellant reports that his acuity is 
worse than evaluated, the Board has considered the lay 
statements.  However, far more probative of the degree of the 
disability are the results of testing prepared by skilled 
professionals.  In essence, his lay statements are of limited 
probative value. 

Accordingly, the claim for a compensable evaluation for 
hearing loss disability is denied.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  As noted above, ratings for hearing loss 
are determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board is 
constrained by the applicable laws and regulations.  See 
Lendenmann supra.

Tinnitus

A rating decision of November 2006, granted service 
connection for tinnitus and assigned an evaluation of 10 
percent.  Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
a veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  In this case, the appellant has been assigned a 
10 percent rating for tinnitus.  This is the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award an increased schedular evaluation for tinnitus, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Extraschedular Consideration

In the Board's adjudication of the increased ratings claims, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised.  In this case, the 
appellant has not specifically alleged that his service-
connected hearing loss disability or tinnitus adversely 
affect his ability to obtain and maintain employment.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  The evidence 
does not establish that the appellant has experienced 
hospitalizations or other severe or unusual impairment due to 
the service-connected hearing loss disability or tinnitus.  
In short, the rating criteria for these disabilities 
contemplate not only his symptoms but the severity of his 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.
Service Connection

Initially, the Board notes the appellant is a peacetime era 
veteran and he does not assert that his claimed problems are 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis and cardiovascular-renal disease, including 
hypertension, shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Service connection may also be granted for multiple sclerosis 
when manifested to a compensable degree within seven years of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307(a)(3), 3.309.

The Board notes that the appellant has submitted lay 
statement in support of his claims.  However, these 
statements are vague and do not address date of onset of the 
claimed disabilities or matters pertaining to service 
connection.  Therefore, the Board finds that they have no 
probative value with regard to the claims at this juncture.

Factual Background

Service medical history of August 1976 reflects that the 
appellant denied heart trouble, high blood pressure, 
arthritis, and eye trouble.  Service "Health Questionnaire" 
dated September 1976 reflects that the appellant denied heart 
attack, but he indicated "yes" to the question "Have you 
ever been told by a physician that you have a heart murmur?"  
Service treatment records reflect that, in September 1976, 
the appellant reported bilateral hip pain of 1 year's 
duration.  He denied pain when walking or running.  He 
reported pain with sitting or standing for a long time.  
There was point tenderness over the iliac crest.  He could 
bend over and touch toes.  The assessment was muscle-leg 
pain.  Service treatment note dated September 1976 reflects 
that the appellant reported having dropped a mortar tube on 
his shoulder by accident.  The impression was knit-like lump 
on shoulder blade.  Examination showed full range of motion, 
no crepitation, and no false motion.  The impression was 
contusion.  The plan was to sling for 3 days; he was given 
Darvon.

Service treatment records dated November 1976 reflect that  
the appellant complained of a tight left hip and groin, that 
he cannot keep legs crossed without pain, and that he cannot 
get up in the morning.  Clinical findings showed good range 
of motion, noting that he could bend over and dress/undress 
without problem.  The assessment was normal examination.  
Also, in November 1976, the appellant presented with 
complaint of body ache of 3 months duration.  There were no 
spasms, local heat, or limitation of motion.  Tenderness at 
L5-S1 was noted.  Straight leg raises were negative.  The 
impression was chronic low back pain, no objective findings.  
In January 1977, the appellant complained of difficulty 
removing the left shoe.  There was no edema or erythema.  
There was complaint of pain on flexion of toe and on lateral 
motion.  The impression was normal exam, has contusion.  The 
appellant returned about a week later with complaints of sore 
toe of the left foot.  Objectively, there was tenderness of 
the left big toe and some edema.  The assessment was possible 
contusion.  An orthopedic consultation record dated January 
1977 reflects complaints of backache.  Physical exam was 
within normal limits.  The provisional diagnosis was 
subjective low back pain.

Service separation examination dated January 1977 reflect 
normal clinical evaluation, except for scar of the left 
shoulder (1.5 inches), left forearm (0.5 inches), and left 
face (0.5 inches).  Chest x-ray was within normal limits.  
Blood pressure was systolic 20 and diastolic 60.  Distant 
vision was 20/20 bilaterally.  The Report of Medical History 
that accompanied the examination reflects that the appellant 
checked off having or having had heart trouble and leg 
cramps.  The examiner clarified that the appellant had leg 
cramps with too much exercise and that he had been told he 
had a heart murmur.  The appellant denied swollen or painful 
joints, eye trouble, pain or pressure in chest, palpitation 
or pounding heart, high or low blood pressure, painful or 
"trick" shoulder, recurrent back pain, and foot trouble.  
The appellant reported that he was hit by a mortar tube on 
his left shoulder and his arm was put in a sling for 3 weeks 
on about October 13th.

In an April 1998 statement, the appellant reported that he 
injured his back during a training exercise in service and 
that it now feels like has a pinched nerve going down his 
left leg.  He states that it started when his sister pulled a 
piece of a chipped bone from his left shoulder.

Private medical records (Med Alert Ind.) dated July to 
October 2003 reflect that the appellant sustained a work-
related injury to the foot and back on July 15, 2003.  The 
diagnosis was contusion left foot and acute sprain/strain of 
thoracic and lumbar spine.  A regimen of physical therapy was 
prescribed.

In a May 2004 statement, the appellant reported that he 
injured his shoulder in service, and the wound was stitched 
without having been cleaned first.

In August 2004, a VA examination was conducted.  By history, 
the appellant had lacerated his left shoulder on a piece of 
tin when "he lifted up from a sitting position."  He 
reported continued pain since that injury.  The appellant 
also reported onset of back pain inservice, for which he did 
not seek treatment.  He stated that, since about 10 year ago, 
he had back pain radiating to his left leg.  The impression 
was degenerative arthritis of the lumbar spine at L3 and 4, 
strain of the left shoulder, and slight degenerative joint 
disease of the acromioclavicular (AC) joint.  The examiner 
opined that "It is less likely than not that these 
conditions are related to service.  The injuries appear to be 
soft tissue only."

VA treatment records dated January 2005 show that the 
appellant was assessed with multiple sclerosis and stable 
refractive error.  VA treatment records dated May to August 
2005 show glaucoma and extensive counseling on substance 
abuse problems.  Chest x-ray dated March 2005 reflects no 
congestive heart failure, normal heart and mediastinum.  A 
May 2005 EKG showed sinus bradycardia.  

Private medical record (Ben Taub General Hospital) dated 
January to April 2005 reflect that the appellant presented 
with acute onset of visual disturbance.  A CAT scan was 
conducted.  The impression was nonspecific dilation of the 
interventricular system without evidence of focal 
obstruction, and small vessel ischemic disease with 
multifocal lacunar infarcts.  CT was consistent with 
multistrokes/infarcts and likely due to uncontrolled 
hypertension.

VA treatment records dated June and July 2005 show that the 
appellant underwent trabeculectomy with mitomycin on the 
right eye due to uncontrolled right eye glaucoma.

A July 2005 CT scan of the appellant's head showed no 
evidence of acute intracranial abnormality, but chronic 
ischemic changes.  Head CT showed findings suggestive of 
multiple sclerosis; but there was no evidence of intracranial 
hemorrhage, mass or mass effect.

VA treatment records dated September 2005 to March 2006 
reflect that the appellant was seen for complaints of chronic 
low back pain, hypertension, polysubstance abuse, glaucoma, 
and lumbar radiculopathy.  Diagnoses include lumbar 
radiculopathy and L5-S1 stenosis, hypertension, degenerative 
changes of the lumbar spine, degenerative changes of the AC 
joint.  These records reflect evaluation of progressive 
weakness of the lower extremities, initially thought to be 
peripheral neuropathy secondary to alcohol abuse.  In October 
2005, the appellant reported a past medical history for 
hypertension, strokes, low back pain, sciatic nerve problems 
of the left leg, and weakness and numbness of legs.  By 
history, his leg symptoms began in the military.  He further 
reported back pain due to trauma from mortar round and heavy 
lifting related to work.  The impression was lumbar 
radiculopathy longstanding secondary to trauma.  VA treatment 
note dated January 2006 reflects a 2 year history of pain, 
weakness, numbness of the lower extremities.  

VA treatment note dated January 2006 reflects complaints of 
right heel pain assessed as likely spur.  Chest pain, likely 
atypical, and poorly controlled hypertension was also 
assessed.

VA treatment record dated February 2006 shows complaint of 
worsening vision, bilaterally.  The assessment was status 
post trab with MMC, and decreased vision in left eye possibly 
secondary to glaucoma.

In March 2006, the appellant reported that he had several 
strokes and a heart attack.  Also, in March 2006, the 
appellant reported that he was hit by a mortar round in 
service.

VA treatment records show that, in May 2006, an MRI of the 
spine and brain was performed.  Herniated nucleus pulposus of 
the lumbar spine was found.  Demyelinating lesions of the 
brain were found, which were assess as multiple sclerosis.  
VA treatment records reflect that additional diagnostic 
testing was conducted to evaluate the appellant's 
neurological symptoms.

VA treatment note dated August 2006 reflects a past medical 
history for multiple sclerosis presumptively diagnosed in May 
2006, hypertension, multiple strokes, numbness and pain of 
the left upper and lower extremity which the appellant dates 
to service, and chronic low back pain which the appellant 
reported is due to trauma from mortar round and hearing 
lifting in service.  The appellant also complained of 2 years 
worsening of right eye blindness.

In a February 2007 statement, the appellant reported that he 
had multiple sclerosis secondary to mortar round injury in 
service.

In August 2007, the appellant reported that his left shoulder 
was injured from a dropped mortar round tube.  He further 
attributed his current back disability and pinched nerve to 
left shoulder injury (grazed by mortar round) in service, 
and/or heavy lifting (i.e. carrying mortar tube).

VA treatment records dated October 2006 to May 2007 reflect 
history of past heart attack and continued evaluation of 
diagnosis of multiple sclerosis.  In November 2006, the 
appellant reported a 4 year history of left-sided weakness 
and numbness.  He also reported vision problems of the right 
eye including blurriness and occasional diplopia associated 
with glaucoma surgery of 2005.
A letter dated July 2007 from VA physician reflects that the 
appellant carries a diagnosis for multiple sclerosis.  The 
etiology was not addressed.

A May 2007 VA eye treatment note reflects an assessment for 
primary open angle glaucoma (POAG) with visual field changes, 
status post surgery.  A June 2007 VA treatment note reflects 
a diagnosis for atypical chest pain.  He underwent myocardial 
perfusion imaging.  The results included evidence of defects 
that were most likely the result of old subendocardial 
infarctions.  A September 2007 VA treatment note show 
complaints of chronic low back pain for greater than 3 years

VA treatment records dated November 2007 to November 2008 
reflect continued low back complaints.  On cardiology follow-
up in May 2008, the appellant reported occasional fleeting 
chest pain once every few months that is unrelated to 
exertion.  During follow-up for glaucoma in May 2008, and an 
interocular pressure check, it was noted that the appellant 
had not been using his eye drops.  The assessment was POAG 
with well controlled interocular pressure.  

In April 2008, a VA orthopedic examination was conducted.  By 
history, the appellant had onset of back pain in service and 
a left shoulder injury.  A work-related back injury in 2003 
was noted.  Pertinent medical history and examination 
findings were recorded in the report of examination.  The 
impression was lumbar spinal stenosis L3-4 with chronic back 
pain and radiation into the legs with activities, and left 
shoulder impingement syndrome.  The examiner opined that "It 
would be pure speculation after 30 years to state that lumbar 
spine stenosis or the left shoulder impingement syndrome was 
related to his brief service activities.

In a May 2008 lay statement, J.K. indicated that he observed 
the appellant to have stress, pain, and inability to walk due 
to multiple sclerosis.  He further stated that the appellant 
had leg pain, back pain, and neck pain along with head pain.

In a May 2008 lay statement, P.P. indicated that she was a 
friend of the appellant and observed him to have problems 
with weakness and balance.  She mentioned tenseness and 
irritation from strokes.

In May 2008, a VA examination was conducted.  The appellant 
reported that his multiple sclerosis began in service as 
manifested by hip pain.  The examiner noted that service 
treatment records were positive for hip and back complaints 
without specific objective findings.  The examiner also noted 
the pertinent documented medical history and recorded his 
examination findings in the report.  The diagnoses included 
multiple sclerosis as per evaluation by VA with MRI findings 
suggestive of multiple sclerosis; spinal stenosis at L2-3, 
L3-4, and L4-5; hypertension; diabetes mellitus; glaucoma, 
and hypercholesterolemia.  The examiner opined that 
"Multiple sclerosis suggested by MRI finding is not likely 
caused by or the result of complaints of body aches and/or 
chronic low back pain noted in military records, which was at 
that time without objective findings."

In a June 2008 statement, the appellant's wife described 
current symptoms and limitations.  She further indicated that 
he is not mentally incompetent, but able to manage his 
financial affairs.

In September 2008 and April 2009, the appellant testified 
before a Decision Review Officer (DRO).

VA treatment records dated February 2009 reflect that the 
appellant underwent a lumbar laminectomy.

Back and Pinched Nerve

The appellant seeks service connection for back disability 
and pinched nerve.  He initially reported that he injured his 
back during a training exercise in service and that he now 
had pinched nerve going down his left leg.  He later 
indicated that his back was injured when an exploding mortar 
grazed his left shoulder during a training exercise.  The 
appellant also reported that he believed his current back and 
pinched nerve problems were due to carrying heavy mortars in 
service.  The appellant testified in April 2009 that, after 
this mortar explosion incident, he was flown to a hospital 
where he received stitches and the wound was bandaged.  He 
reported that years later his sister removed a piece of 
chipped bone from his back.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for back disability to include lumbar stenosis, 
degenerative joint disease of the low back (arthritis), and 
lumbar radiculopathy.  A chronic back disability is not shown 
in service, and arthritis is not shown within the initial 
post separation year.  A pinched nerve disability, or lumbar 
radiculopathy, is not shown in service and there is no 
competent evidence attributing any current back disability or 
lumbar radiculopathy to an injury or disease incurred 
coincident with service.  Continuity of symptomatology is not 
shown as the appellant denied recurrent back pain on 
separation examination and there are no documented complaints 
or abnormal findings for more than 20 years after service 
separation.

Service medical records reflect no injuries from a discharged 
mortar, but rather that the appellant sustained left shoulder 
contusion from accidentally dropping mortar tube on his 
shoulder.  Any lay statement to the contrary is not credible.  
Treatment records associated with this incident are silent 
for complaints or findings relative to the back or pinched 
nerve.  While service treatment records show that the 
appellant complained of bodyache and backache on separate 
occasions, there were no objective abnormal findings at the 
time.  Moreover, report of separation examination reflects 
normal clinical evaluation of the spine, other 
musculoskeletal, and neurologic system.  Although the 
appellant reported a history of leg cramps at separation, 
this was explained as due to too much exercise and he 
specifically denied recurrent back pain and arthritis.

In addition, there is no competent evidence linking any 
abnormal back pathology or lumbar radiculopathy, to service.  
On VA examination in April 2008, the examiner indicated that 
it would be pure speculation to relate the current abnormal 
back findings to service.  The Board notes that the inability 
to establish the onset of pathology does not render an 
opinion inadequate.  A medical opinion is not inadequate 
because it is inconclusive.  See Roberts v. West, 13 Vet. 
App. 185, 189 (1999).  Here, the examiner established a 
factual foundation with sufficient facts and data.  Rather 
than implying that he could not reach a conclusion, he 
concluded that it would be speculative to relate the post 
service diagnoses to in-service events.  It is also clear 
that the examiner has not invoked the phrase speculations as 
a substitution for the full consideration of the facts.  
Here, the opinion is adequate.  See Jones v. Shinseki.

The appellant is competent to state that he had back pain in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his suggestion that his current back disability or 
lumbar radiculopathy are related to the documented shoulder 
injury is not competent evidence.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The etiology of degenerative joint 
disease and lumbar radiculopathy is sufficiently complex that 
it does not lend itself to the opinion of a lay person.  
Therefore, the appellant's opinion has diminished probative 
value.

Also, the Board finds that the appellant's report of service 
onset of chronic back pain and nerve injury is not credible 
in view of service treatment records, which show no abnormal 
back or nerve pathology, and service separation examination, 
wherein the appellant denied recurrent back pain.  This 
coupled with the 20 years silence in the record regarding 
back problems and nerve involvement weighs against the 
credibility of his statements.  Therefore, the appellant's 
report has no probative value.

Accordingly, service connection is not warranted on a direct 
basis, presumptive basis, or based on continuity of 
symptomatology.  The claims for service connection for back 
disability and pinched nerve are denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Right Eye

The appellant contends that he has residuals of right eye 
injury.  Specifically, he reports that he sustained a right 
eye injury from shrapnel in service.  While the appellant is 
competent to report having been injured, the Board finds that 
he is not credible in this regard.  Service treatment records 
are silent for a right eye injury or any incident of shrapnel 
injury.  The lack of evidence of treatment may bear on the 
credibility of an appellant's assertions.  Savage v. Gober, 
10 Vet.App. 488 (1997).
Also, service treatment records are silent for any abnormal 
eye pathology.  Report of separation examination reflects 
normal clinical evaluation of the eyes and, on the history 
portion of that examination, the appellant denied eye 
trouble.  While the appellant reported left shoulder injury 
and heart murmur, he did not report having sustained a right 
eye injury.  Thus, the Board finds that the appellant's 
statements have no probative value.

The evidence of record shows no indication that the appellant 
sustained a right eye injury in service, and there is no 
competent evidence of any current residuals of a right eye 
injury.  The Board notes that, while the appellant reports 
having residuals of right eye injury, a laceration from 
shrapnel, the medical evidence of record contains no 
indication of any residual of shrapnel injury or other eye 
trauma.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the 
absence of any current residual of right eye injury the claim 
must be denied.

The Board acknowledges that the post service medical record 
show diagnoses and surgical treatment for glaucoma with 
reported visual problems of the right eye.  However, service 
treatment records are silent for glaucoma, and for complaints 
or findings of visual acuity problems.  Glaucoma is first 
documented more than 20 years after service discharge.  The 
record shows that complaints of blurred vision and occasional 
diplopia in November 2006 are associated with glaucoma 
surgery of 2005.  There is no reliable evidence linking 
glaucoma to the appellant's period of service.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for residuals of right eye injury.  As the 
evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.

Left Heel Bone Spur

The appellant seeks service connection for left heel bone 
spur.  He asserts that this condition was caused by his work 
as a mortar man in service, marches, and carrying heavy 
equipment.  At his September 2008 hearing, the appellant 
testified that his foot problems began in service due to the 
marches and walking over rocky terrain.  At his April 2009 
hearing, the appellant testified that he entered service with 
foot problems and the military made it worse.  The appellant 
is competent to report foot problems on service entry and 
worsening during service, as he did at his April 2009 
hearing.  He is also competent to report onset of foot 
problems in service, as he did at his September 2008 hearing.  
However, the Board finds that he is not credible in this 
regard.  First, the Board observes that the appellant is an 
inconsistent historian.  He has rendered different stories 
concerning onset of his foot problems as indicated above.  
Second, although a service entrance examination is not of 
record, service treatment records are silent for foot 
complaints, with exception of his left toe complaint in 
January 1977.  Moreover, report of separation examination 
reflects normal clinical evaluation of the feet and, on the 
history portion of that examination, the appellant denied 
foot trouble.  Thus, the Board finds that the appellant's 
statements concerning date of onset of foot problems have no 
probative value.

Credible evidence of a left foot disorder in service or 
aggravated by service has not been presented.  Additionally, 
the Board observes that the record is essentially silent for 
foot complaints post service.  The record shows that the 
appellant sustained a left foot contusion in July 2003, a 
work-related accident, and that he was seen for complaints of 
right heel pain in January 2006, which was assessed as likely 
spur.  Competent evidence of a left heel bone spur has not 
been presented.  Because the presence of a bone spur is not 
susceptible to identification by a lay person, the appellant 
is not competent to render an opinion on this matter.  As 
indicated above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich supra.  As there is no credible evidence of a left 
heel bone spur, the claim must be denied.  As the evidence is 
not in equipoise, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert supra.



Heart Attack and Stroke

The Board observes that there is no clear explanation in the 
record as to why the appellant believes VA compensation is 
warranted for heart attack and stroke.  There is no testimony 
on these claims.

After weighing the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for heart attack and stroke, to include 
cardiovascular disease.  Heart attack and stroke, to include 
cardiovascular disease is not shown in service, or within the 
initial post separation year.

Service treatment records reflect no complaints or findings 
for abnormal cardiovascular pathology.  While the appellant 
reported that he had a heart murmur on a service 
questionnaire and at separation, service treatment records 
are silent for the presence of an abnormal heart murmur and 
separation examination showed no diagnosis for heart murmur 
or cardiovascular disease.  Notably, the medical history 
portion of the separation examination reflects that the 
appellant denied having pain or pressure in the chest; he 
denied palpitations or pounding heart; and he denied high or 
low blood pressure.  Service separation examination reflects 
a clinical evaluation for normal cardiovascular system.

The record is silent until 1998.  The record first shows a 
cardiac and vascular problem in early 2005.  Head CT findings 
included evidence of multistrokes/infarcts attributed as 
likely due to uncontrolled hypertension; sinus bradycardia 
was also shown on EKG.  Subsequently dated treatment records 
reflect that the appellant was followed for hypertension.  
Hypertension was described as poorly controlled in January 
2006, and VA treatment records show that the appellant was 
noncompliant with antihypertensive medication.  In June 2007, 
the appellant was seen for atypical chest pain and diagnostic 
testing showed evidence of defects that were most likely the 
result of old subendocardial infarctions.  The appellant's 
active problem list includes coronary artery disease and VA 
treatment records show that he is followed by cardiology.  On 
review, the record contains no link between service and the 
medical findings 20 years after service that show multiple 
strokes and heart attacks.
In summary, there is no competent evidence of any in service 
heart or vascular disease (or injury), and no competent 
evidence of a nexus between service and the post service 
onset of cardiovascular disease.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Cardiovascular disease is also 
not shown within one year after service.  Therefore, the 
claim is denied.  The benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert supra.

Competency

VA proposed a finding of incompetency to manage monetary 
benefits in a letter dated March 2008 sent to the appellant.  
This letter notified the appellant that proposal was based on 
VA psychiatric examination dated February 2008, which 
indicated that he was not competent to handle his VA benefit 
payments due to hallucinating and seeing bizarre things.  In 
a June 2008 letter, the RO notified the appellant that the 
proposed action had been effectuated from June 3, 2008.

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).

Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions. Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.

In this case, the Board finds that that the appellant is not 
competent to manage disbursement of funds.  The Board 
acknowledges the appellant's belief and that of his spouse 
regarding competency.  However, longitudinal review of the 
record coupled with the February 2008 VA psychiatric 
examination findings establish, clearly and convincingly, 
that the appellant is not competent for the purpose of 
managing the disbursement of his VA benefit.

First, the record reflects that the appellant has multiple 
medical problems that require management, including 
hypertension, diabetes mellitus and glaucoma, and that he has 
been noncompliant with the required care.  The record further 
reflects that the appellant has suffered strokes and, by 
history, traumatic brain injury.  Also, the record contains a 
diagnosis for dementia and the appellant has requested VA 
compensation for psychiatric disability to include dementia.  
Dementia is defined as a general loss of cognitive ability, 
including impairment of memory as well as one or more of the 
following: aphasia, apraxia, agnosia, or disturbed planning, 
organization, or abstract thinking abilities.  See Dorland 
Illustrated Medical History, 30th Edition, pg. 486.  These 
facts are probative in regard to the appellant's competency, 
and weigh against a favorable finding of competency.
Second, in February 2008, a VA psychiatric examiner found the 
appellant was not competent to manage his own funds, noting 
that "he has neither the mental capacity nor psychiatric 
stability to make financial decisions in his own best 
interest."  The appellant reported having visual and 
auditory hallucinations, which were better controlled with 
medication.  Mental status examination reflects that the 
appellant had slurred speech, poor social skills, and 
estimated below average intelligence.  His thought process 
was fairly tangential and not very coherent, his reasoning 
and judgement were quite poor, and his fund of general 
information was poor.  Verbal comprehension was very poor.  
His capacity for simple arithmetic was poor and he could only 
add very basic numbers.  Concentration, short-term memory, 
and long-term memory were poor.  The opinion and examination 
findings are highly probative in regard to the appellant's 
competency and weigh against a finding of competency.

While the appellant stated at his hearing in September 2008 
that he would obtain a medical statement to the effect that 
he was competent to handle disbursement of funds, VA has not 
received any statement from the appellant or his 
representative.

Accordingly, the Board concludes that the appellant is not 
competent for the purpose of receiving direct payment of his 
VA benefits.


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.

An evaluation greater than 10 percent for tinnitus is denied.

Service connection for back disability is denied.

Service connection for right eye injury (claimed as residual 
of shrapnel wound) is denied.

Service connection for pinched nerve (lumbar radiculopathy) 
is denied.
Service connection for left heel bone spur is denied.

Service connection for heart attack is denied.

Service connection for stroke is denied.

Restoration of competency is denied.


REMAND

Left Shoulder Disability

Service treatment records confirm that the appellant 
sustained a left shoulder injury and post service medical 
records show the presence of degenerative joint disease of 
the AC joint and left shoulder impingement syndrome.  While 
the left shoulder disability was addressed on VA examination 
in April 2008, and the examiner opined that left shoulder 
impingement syndrome could not be attributed to "his brief 
service activities," the examiner did not address whether 
any current left shoulder disorder is attributable to the 
left shoulder injury noted in service.  Therefore, the 
examination is inadequate and remand for another examination 
is warranted.  38 U.S.C.A. § 5103A.

Multiple Sclerosis 

The appellant seeks service connection for multiple 
sclerosis.  He argues that it was first manifested in service 
by hip, back, and bodyache complaints in service.  He also 
argues that multiple sclerosis was caused by the conditions 
of service, which included carrying heavy equipment and 
marching on rocky terrain.  He has further argued that 
multiple sclerosis is related to left shoulder injury.  The 
Board notes that the record shows that he accidentally 
dropped a mortar tube on his left shoulder, and that there is 
no credible evidence of a mortar fragment injury.

The evidence indicates that the appellant was initially 
diagnosed with multiple sclerosis in 2005.  The Board notes 
that, although the appellant reported hip pain, bodyaches, 
and backache during service, the service treatment records 
are silent for any findings of multiple sclerosis.  Report of 
separation examination reflects the appellant had essentially 
no medical complaints.  The appellant reported only that he 
had been told he had a heart murmur and that he had leg 
cramps occasionally from too much exercise.  The Board 
observes that the record contain no post service medical 
records for the first seven years after service discharge.

Post-service records indicate that, in April 1998, the 
appellant had what felt like a pinched nerve going down his 
left leg along with back pain complaints.  On VA examination 
in August 2004, low back pain radiating into the left leg was 
shown.  There was no history of muscle spasm, muscle cramps, 
spastic paresthis, difficulty with coordination or balance, 
visual disturbance, or other neurological symptoms at this 
time.  Private medical records dated January 2005 reflect 
that the appellant presented with acute onset of visual 
disturbance.  Subsequent diagnostic testing showed findings 
consistent with multiple sclerosis.  VA treatment records 
reflect extensive evaluation of neurological symptoms 
presumptively diagnosed as multiple sclerosis.  VA physicians 
concur that multiple sclerosis is the best fitting diagnosis.

In May 2008, VA obtained a medical opinion for the purpose of 
ascertaining whether multiple sclerosis was initially 
manifested in service.  The examiner concluded that multiple 
sclerosis was not caused by or the result of bodyaches and/or 
chronic low back pain noted in the military records.  
Notably, the examiner did not address whether the complaints 
noted in service reflect the first manifestations of multiple 
sclerosis or, in other words, whether multiple sclerosis was 
first manifested in service.  Therefore, the examination is 
inadequate and remand for another examination is required.  
38 U.S.C.A. § 5103A.

Psychiatric Disability

Service treatment records reflect no complaints or findings 
for psychiatric problems.  Report of separation examination 
dated January 1977 reflects normal psychiatric evaluation.  
The report of medical history prepared and signed by the 
appellant reflects no complaints of psychiatric problems and 
the appellant denied "nervous trouble of any sort."

On his VA compensation claims dated April 1998 and March 
2004, the appellant did not report having had psychiatric 
problems in service, or onset of psychoses in the year after 
service.

In February 2004, a VA mental health assessment was conducted 
for substance abuse rehabilitation (crack cocaine).  By 
history, the appellant was discharged from service after a 
year because of drug use.  He acknowledged having received 
disciplinary action in service and stated that he was trained 
as a cannon crew member.  He reported that he was injured by 
a piece of sheet metal, in his shoulder area receiving 
stitches.  There was no report of mortar injury.

VA treatment records dated 2005 reflect active medical 
problems that include depressive disorder, schizoaffective 
disorder, and mood order with psychosis.  An August 2005 
treatment note reflects a history of physical abuse by his 
father and chronic suicidal thoughts his entire life.  He 
noted that he was pushed off a roof at age 11 and sustained 
closed head injury.  He stated that he has heard voices since 
he was a youngster and was diagnosed with schizophrenia.

VA treatment records dated 2006 and 2007 reflect active 
problems to include schizoaffective disorder, and dementia.  
An April 2006 psychological assessment reflects Axis I 
diagnoses for schizoaffective disorder, chronic, cocaine 
abuse, in sustained remission, alcohol abuse, in sustained 
remission, and dementia.  A March 2007 VA psychiatric 
consultation note reflects that the appellant presented 
wishing to see a doctor for schizoaffective disorder.  It was 
noted that he was not currently on any medications.

In February 2008, a VA psychiatric examination was conducted.  
By history, the appellant was a non-combat mortar man in 
service.  He reported trauma related to an incident of firing 
mortars.  Specifically, he states that a mortar shell fell 
out of its tube and could have exploding, killing him.  He 
further states that, after placing the mortar shell back into 
its tube, he shot the mortar from an incorrect position and 
sustained a glancing shoulder injury.  He noted that, had his 
head been slightly to the side, the mortar would have hit him 
in the head.  The appellant reported that he kept firing 
rounds after this event to win a contest, but did not win.  
He said, "I thought nothing of it at the time," but the 
examiner stated that this event was cited as a traumatic 
stressor by the appellant on this examination.  The examiner 
cited pertinent medical records and conducted mental status 
examination.  The Axis I diagnoses were 1) cocaine dependence 
in remission, 2) alcohol abuse in remission, and 3) psychotic 
disorder NOS (not otherwise specified), partially controlled 
with medication.  The examiner commented that, while the 
appellant had a history of schizoaffective diagnosis, "it 
was difficult to get an accurate history from this veteran 
and therefore I am giving the more generic psychosis NOS 
diagnosis."  The examiner further stated that:

This is not service-connected and appears to have 
emerged much later in life.  The veteran has a 
history of antisocial acts, but these seem to 
center around his substance abuse.  The veteran 
has claimed PTSD but there is no diagnosis of PTSD 
in his record and he clearly does not meet the 
criteria for this diagnosis.

SSA records obtained by VA include a March 2006 psychological 
evaluation by L. Pollock, PhD.  A lengthy history was 
obtained, but the appellant only noted that he served in the 
military from 1976 to 1977 and specialized in mortars.  By 
history, the appellant had severe depression and heard voiced 
and saw faces in a toilet bowl prior to his initial 
incarceration in 1976.  He stated that he was hospitalized in 
a psychiatric unit and was given Thorazine.  He stated that 
he continues to suffer from depression and takes 
antidepressive medication, Citalopram.  The Axis I diagnoses 
were cognitive disorder (organic brain syndrome), major 
depressive disorder, recurrent, mild, and poly substance 
dependence (in remission per patient report).  Psychological 
evaluation dated August 2005 by J. Chappuis, Ph.D., reflect 
that the appellant has no severe mental impairment associated 
with mood disorder or personality disorder.  A psychological 
evaluation dated June 2005 by H. Hanna, Ph.D., reflects that 
the appellant has cocaine dependence and alcohol abuse with 
history of mood disorder and psychotic features possibly 
substance induced.  Psychological evaluation dated May 2005 
by G. Lazar, Ph.D., reflect complaints of depression and Axis 
I diagnoses for depressive disorder and polysubstance abuse.  
A lengthy past history was obtained that did not include 
military service from 1976 to 1977.

Having carefully reviewed all the pertinent evidence in this 
matter, the Board finds that remand is necessary in order for 
VA to satisfy its due process obligations and its duty to 
assist.

First, the Board observes that, following issuance of an 
April 2009 Supplemental Statement of the Case, the appellant 
submitted additional evidence to the RO.  While this evidence 
bears a stamp of "duplicate," it was not previously 
considered by the RO.  When submitting this evidence, the 
representative did not include any waiver of consideration of 
the evidence by the agency of original jurisdiction.  
Therefore, remand for consideration of the evidence by the RO 
in the first instance is necessary as a matter of due 
process.

Second, it appears that all records pertaining to the 
appellant's psychiatric treatment have not been requested.  
Recent evidentiary submissions reflect that, in the late 
1990s, the appellant was treated for schizophrenia during 
incarceration with Texas Department of Criminal Justice 
(TDCJ), and that he was followed after release by Heart of 
Texas MHMR.  Some of these records were submitted in June 
2009, but it does not appear that they comprise all the 
pertinent medical records.  Medical records associated with 
the appellant's incarceration and post incarceration 
treatment for schizophrenia should be obtained, if possible.

Also, the Board observes that, on VA examination in February 
2008, the examiner reference a medical report of the Central 
Texas Healthcare System dated August 17, 1999, showing a long 
history of schizophrenia; however, this medical record could 
not be located in the claims folder.  Medical records from 
the Central Texas Healthcare System should be obtained, to 
include the medical record dated August 1999 referenced on VA 
examination.

Third, in view of the additional medical evidence obtained, a 
VA examination should be conducted to address whether any 
currently shown acquired psychiatric disorder is related to 
service, including any incident of service.  See McLendon, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain all medical records 
pertaining to psychiatric treatment from 
the TDCJ, Heart of Texas MHMR, and Central 
Texas Health Care System, including that 
medical record dated August 17, 1999.

2.  The appellant should be scheduled for 
a VA psychiatric examination to ascertain 
whether any currently shown psychiatric 
disorder is related to service, including 
any incident of service.  The examiner 
should clearly identify all currently 
found psychiatric disorders.  The claims 
folder should be made available to the 
examiner.  A complete rationale for all 
opinions must be provided.

3.  The appellant should be scheduled for a 
VA examination to address whether any 
current left shoulder disorder, to include 
impingement syndrome and degenerative joint 
disease of the AC joint, is related to the 
left shoulder injury noted in service.  The 
examiner should indicate whether it is 
likely, as likely as not, or not likely 
that any currently shown left shoulder 
disorder is related to service, including 
left shoulder injury.  The claims folder 
should be made available to the examiner.  
A complete rationale for all opinions must 
be provided.

4.  The appellant should be scheduled for a 
VA examination to address (1) whether 
multiple sclerosis was first manifested in 
service, and (2) whether multiple sclerosis 
was caused by any injury or incident of 
service.  The examiner should indicate 
whether it is likely, as likely as not, or 
not likely that multiple sclerosis was 
first manifested in service or related to 
an injury/incident of service.  The claims 
folder should be made available to the 
examiner.  A complete rationale for all 
opinions must be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


